Citation Nr: 1529825	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral shin splints.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for fibroid tumors/hysterectomy, including as secondary to an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1989, and from February 2003 to May 2004, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that service connection was previously denied for asthma in a July 2008 rating decision, and the Veteran did not perfect an appeal of that decision.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim.  However, relevant service treatment records in the form of an April 2005 Army National Guard retention examination report were associated with the claims file in 2009, which were not part of the record at the time of the 2008 adjudication.  Therefore, the Board will consider the claim on a de novo basis.  See 38 C.F.R. § 3.156(c) (when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence).

The issue of tinnitus has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board has recharacterized the psychiatric and respiratory claims on appeal as reflected on the title page to encompass all disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral shin splints, a respiratory disability, an acquired psychiatric disability, and fibroid tumors/hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 2008, the RO denied the Veteran's initial claim of entitlement to service connection for bilateral shin splints.  The Veteran did not perfect an appeal of this determination, and new and material evidence was not received within one year of its issuance.

2.  The evidence received more than one year after the July 2008 decision is not cumulative or redundant of the evidence that was considered previously, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for a bilateral shin splints is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2014).
 
2.  The evidence received since the July 2008 decision is new and material, and the claim of entitlement to service connection for bilateral shin splints is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Petition to Reopen

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

The claim for service connection for bilateral shin splints was denied in a July 2008 rating decision.  The Veteran filed a notice of disagreement in September 2008, and a statement of the case (SOC) was issued in July 2009.  The Veteran did not file a timely substantive appeal, nor was new and material evidence received during the appeal period.  The RO's July 2008 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The RO's denial of the claim was on the basis of no evidence of a current disability.  Pertinent evidence received since the last final denial includes a November 2011 statement from the Veteran indicating that she receives current treatment at the VAMC Birmingham for bilateral shin splints.  This lay statement is not cumulative and redundant of evidence already of record.  It is also material, as it suggests that the Veteran has a current disability.  As noted above, lay statements are presumed credible for the purpose of determining whether the claim should be reopened.

For these reasons, the Board finds that the additional evidence received since the July 2008 decision is new and material to reopen the claim of entitlement to service connection for bilateral shin splints.  

ORDER

New and material evidence having been received, the petition to reopen service connection for bilateral shin splints is granted.


REMAND

Additional development is required before the Board may reach the merits of the remaining issues on appeal.

With regard to the claim for an acquired psychiatric disability, the Board notes that although the December 2010 VA examiner did not render a diagnosis of PTSD, the Veteran has since asserted that she has been diagnosed with PTSD by a VA counselor.  See June 2012 statement; see also July 2013 VA Form 9.  Similarly, the Veteran claims that she currently receives VA treatment for shin splints.  The record does not contain any VA treatment records dated since July 2010, and the records available are sporadic.  Accordingly, the RO must attempt to obtain all VA treatment records dated from May 2010 (the date of her initial claim) to the present.

Additionally, the Board notes that the December 2010 VA examiner diagnosed depressive disorder, but could not render an opinion as to etiology without resort to mere speculation.  This opinion is inadequate because no rationale was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must provide an examination that is adequate for rating purposes).  It should be made clear that the etiology cannot be assessed without "resort to mere speculation" because the examiner (1) lacks the expertise, or (2) needs additional information, e.g., additional testing or information that is possibly available, or (3) that the examiner has exhausted the limits of current medical knowledge as to etiology, or (4) that the actual cause cannot be selected from multiple potential causes such that a physician could only speculate as to the cause, or (5) it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Accordingly, clarification through an addendum opinion is necessary.

Regarding the claim for a respiratory disorder, there is evidence of a current disability.  Additionally, the Veteran reported respiratory problems (asthma, shortness of breath, wheezing, use of an inhaler, chronic cough) during an April 2005 Army National Guard Retention examination.  Her periods of active duty for training (ACDUTRA) during her Army National Guard service should therefore be verified, and a VA examination and etiological opinion obtained.  Moreover, as the Veteran recently claimed that her asthma developed after her first period of active duty and was aggravated by her second period of active duty.  Accordingly, the medical opinion should also address the Veteran's contentions on appeal. 

Regarding the claim for fibroid tumors/hysterectomy, the Veteran contends that her current disability is related to the heavy bleeding she had in the military due to stress and emotional difficulties.  See August 2010 statement.  The Board finds that the Veteran's claim for fibroid tumors/hysterectomy is inextricably intertwined with the issue of whether the Veteran is entitled to service connection for an acquired psychiatric disability.  Adjudication of the Veteran's fibroid tumors/hysterectomy claim must, therefore, be deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's periods of active duty for training (ACDUTRA) in the Army National Guard.  Please note that reports of retirement points do not contain the necessary information in this regard.

2.  Obtain all VA treatment records dated since May 2010.  In this regard, a notation that an "electronic review" of such records was conducted, as in the May 2013 SOC, will not suffice.  Instead, the records must be associated with the claims file.

3.  Then forward the claims file, including a copy of this REMAND, to the December 2010 VA examiner (or to another examiner if unavailable) for an addendum opinion regarding the etiology of any claimed psychiatric disability, to include PTSD and depression.  If the examiner determines that an examination is necessary, one should be scheduled.

Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disability was incurred in or is otherwise related to her active service or qualifying period of ACDUTRA.  If the examiner is still unable to provide an opinion without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then schedule the Veteran for a VA examination to determine the current nature and etiology of any respiratory disability.

Based on the examination and review of the record, the examiner should opine as to the following for all respiratory disabilities diagnosed:

(a) Did any identified respiratory disability clearly and unmistakably (obviously or manifestly) exist prior to either period of active duty (August 1979 to December 1989 or February 2003 to May 2004)? 

(b) If the answer to question (a) is "Yes," was the respiratory disability clearly and unmistakably (obviously or manifestly) not aggravated beyond its natural progression by such service?

(c) If the answer to question (a) is "No," is it at least as likely as not (a 50 percent or greater probability) that the respiratory disability was incurred in or is otherwise related to her active service or qualifying period of ACDUTRA?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal and furnish a supplemental statement of the case (SSOC) as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


